Per Curiam.

The action was brought for goods sold and delivered by plaintiff to defendant. The complaint alleged that the sale was made at and the delivery made from South Norwalk, Conn.; the answer denied that the sale was made at South Nor-walk, and alleged on the contrary that the sale and delivery were made in the State of New York, and further pleaded as a special defense that the plaintiff is a foreign corporation and had procured no certificate from the Secretary of the State of New York authorizing it to do business in this State as provided by the Laws of 1892. There is no denial that the defendant had bought and received the goods sued for, and had failed to pay the agreed price therefor, and it was stipulated on the trial that the dates, prices, credits and amounts as alleged in the complaint were correct.
The only issues were, therefore, whether the plaintiff, being a foreign corporation and not having procured the required certificate, was doing business in this State, and if so, whether the contract for the sale of the goods in question was made in this State. We have examined the authorities to which our attention has been invited by the briefs of the respective parties, and are clearly of the opinion that plaintiff was not doing business within this State, within the meaning of the statute referred to.
It follows, therefore, that the court erred in dismissing plaintiff’s complaint, and that a new trial should he ordered, with costs to the appellant to abide the event.
Present: Conlan, Hascall and Schuchman, JJ.
Judgment reversed and new trial ordered, with costs to appellant to abide event.